MEMORANDUM *
Louis and Wendy Leclezio appeal the district court’s grant of summary judgment in favor of defendant-appellee First American Title Insurance Company on the Leclezios’ state tort claims for slander of title, tortious interference, and conspiracy to defraud. We review a grant of summary judgment de novo. Balint v. Carson City, 180 F.3d 1047, 1050 (9th Cir.1999) (en banc). Upon thorough review of the record, and viewing the evidence in the light most favorable to the Leclezios, we conclude that the district court properly granted summary judgment to First American because the Leclezios failed to provide evidence to support one or more essential elements of each of the intentional tort claims.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.